UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4966


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ELIZABETH MOORE FRANKLIN,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:08-cr-00143-NCT-1)


Submitted:    May 4, 2009                   Decided:   October 28, 2009


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram,
First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, David P. Folmar, Jr., Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Elizabeth      Franklin       pled      guilty        to     conspiracy          to

violate the drug laws of the United States, in violation of 21

U.S.C.    §      846     (2006).         Franklin,            who     was     part        of     a

methamphetamine manufacturing conspiracy, admitted to unlawfully

possessing      pseudoephedrine        knowing         that    it     would       be    used    to

manufacture       methamphetamine.               The    district          court        sentenced

Franklin to forty-six months’ imprisonment.                           Franklin appeals,

arguing that the district court erred in failing to reduce her

base offense level pursuant to U.S. Sentencing Guidelines Manual

§ 3B1.2    (2007)       for    being     a   minimal          or     minor    participant.

Finding no error, we affirm.

               This court reviews the denial of a downward adjustment

pursuant to USSG § 3B1.2 for clear error.                              United States v.

Pratt, 239 F.3d 640, 646 (4th Cir. 2001).                           Accordingly, we will

reverse only if “left with the definite and firm conviction that

a   mistake     has    been   committed.”           United      States       v.    Stevenson,

396 F.3d 538, 542 (4th Cir. 2005) (quoting Anderson v. Bessemer

City, 470 U.S. 564, 573 (1985)).

               According to USSG § 3B1.2, a defendant’s base offense

level    may    be     decreased   four      levels      if    the        defendant       was    a

minimal participant in any criminal activity or two levels if

the defendant was a minor participant.                    A minimal participant is

one who plays a minimal role in concerted criminal activity.

                                             2
USSG    § 3B1.2(a)     comment.      (n.4).         A    defendant    is     a    minimal

participant      if   the     defendant       is    “plainly       among    the       least

culpable of those involved in the conduct of a group.”                            Id.     A

minor participant is one “who is less culpable than most other

participants but whose role could not be described as minimal.”

USSG § 3B1.2(a) comment. (n.5).               Further, a § 3B1.2 reduction is

appropriate only if the defendant “plays a part in committing

the offense that makes him substantially less culpable than the

average participant.”         USSG § 3B1.2(a) comment. (n.3(A)).

             Whether a USSG § 3B1.2 adjustment is appropriate “is

to     be   determined   not    only    by     comparing        the   acts       of   each

participant in relation to the relevant conduct for which the

participant     is    held    accountable,         but   also   by    measuring       each

participant’s individual acts and relative culpability against

the elements of the offense of conviction.”                     Pratt, 239 F.3d at

646 (quoting United States v. Palinkas, 938 F.2d 456, 460 (4th

Cir. 1991), cert. granted sub nom., judgment vacated, remanded

on   other    grounds,   Kochekian      v.    United      States,     503    U.S.      931,

reinstated,     977    F.2d    905   (4th     Cir.       1992)).      “The       critical

inquiry is thus not just whether the defendant has done fewer

‘bad acts’ than his codefendants, but whether the defendant’s

conduct is material or essential to committing the offense.”

Palinkas, 938 F.2d at 460.



                                          3
               Franklin contends that the district court denied her

request for a § 3B1.2 reduction in violation of application note

3A, which permits a § 3B1.2 reduction even if a defendant is

only    held    accountable      for    his      or   her    own   relevant    conduct.

Franklin’s argument is without merit.                        First, the application

note clarifies that § 3B1.2 permits, but does not require, a

reduction if the defendant is only held responsible for his or

her    own     relevant    conduct.          Second,        Franklin’s    conduct   was

essential to the commission of the offense to which she pled

guilty, and she was only held accountable for the quantity of

pseudoephedrine      which    she       personally      purchased        and   provided.

Pratt, 239 F.3d at 646.                 Moreover, because Franklin was not

“substantially less culpable than the average participant” in

the     criminal     activity          who       purchased      pseudoephedrine,      a

distinction at sentencing between Franklin and other members of

the    conspiracy    was   not    warranted.           See    USSG   § 3B1.2     comment

(n.3(A)); United States v. Gordon, 895 F.2d 932, 935 (4th Cir.

1990).       Therefore, the district court did not commit clear error

in declining to grant Franklin a § 3B1.2 reduction.

               Accordingly, we affirm the judgment of the district

court.       We dispense with oral argument as the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                AFFIRMED

                                             4